NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            19-AUG-2020
                                            07:47 AM

                         NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


             STATE OF HAWAI#I, Plaintiff-Appellee, v.
            BRYENT K.M. KANESHIRO, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                        HONOLULU DIVISION
                         (1DTA-18-00712)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)

          Upon review of the record in CAAP-XX-XXXXXXX, it
appears this court lacks appellate jurisdiction because no final
judgment was entered by the District Court.
          Defendant-Appellant Bryent K. M. Kaneshiro (Appellant)
appeals from the October 4, 2019 Notice of Entry of Judgment
and/or Order and Plea/Judgment (Judgment).
          On October 4, 2019, the Judgment was entered which
found Appellant guilty of Operating a Vehicle Under the Influence
of an Intoxicant, in violation of Hawaii Revised Statutes (HRS) §
291E-61 (Supp. 2018).    However, there is a notation on the
Judgment which states "LR 10C 11/1/19 8:30," and the October 4,
2019 Court Minutes state "Further Sentencing on LR-Waiting on
ADLRO; (SENT 11/01/2019 AM-10C); Bail continued."      Thus, the
issue of license revocation was not adjudicated.      "Appeals upon
the record shall be allowed from all final decisions and final
judgments of district courts in all criminal matters."       HRS §
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

641-12 (2016).   Therefore, there is no final judgment and the
notice of appeal was prematurely filed.

          IT IS HEREBY ORDERED that the appeal is dismissed for

lack of appellate jurisdiction.
          DATED:   Honolulu, Hawai#i, August 19, 2020.

                                      /s/ Derrick H.M. Chan
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2